IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

WILLIAM P. HALL, JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D16-1000

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 24, 2016.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

William P. Hall, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.